Exhibit 10.7

 

INFRASOURCE SERVICES, INC.

 

2004 OMNIBUS STOCK INCENTIVE PLAN

 

Section 1. General Purpose of Plan; Definitions.

 

The name of this plan is the InfraSource Services, Inc. 2004 Omnibus Stock
Incentive Plan (the “Plan”). The Plan was adopted by the Board (defined below)
on April 29, 2004, subject to the approval of the stockholders of the Company
(defined below). The purpose of the Plan is to enable the Company to attract and
retain highly qualified personnel who will contribute to the Company’s success
and to provide incentives to Participants (defined below) that are linked
directly to increases in stockholder value and will therefore inure to the
benefit of all stockholders of the Company.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)           “Administrator” means the Board, or if and to the extent the Board
does not administer the Plan, the Committee in accordance with Section 2 below.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

 

(d)           “Committee” means any committee the Board may appoint to
administer the Plan. To the extent necessary and desirable, the Committee shall
be composed entirely of individuals who meet the qualifications referred to in
Section 162(m) of the Code and Rule 16b-3 under the Exchange Act. If at any time
or to any extent the Board shall not administer the Plan, then the functions of
the Board specified in the Plan shall be exercised by the Committee.

 

(e)           “Company” means InfraSource Services, Inc., a Delaware corporation
(or any successor corporation).

 

(f)            “Deferred Stock” means the right to receive Stock at the end of a
specified deferral period granted pursuant to Section 7 below.

 

(g)           “Disability” means with respect to any Participant, Disability as
defined in the Management Agreement between the Company (or its Subsidiary) and
such Participant, or in the absence of any such Management Agreement defining
Disability, the inability of a Participant to perform substantially his or her
duties and responsibilities to the Company or to any Parent or Subsidiary by
reason of a physical or mental disability or infirmity (i) for a continuous
period of six months, or (ii) at such earlier time as the Participant submits
medical evidence satisfactory to the Administrator that the Participant has a
physical or mental disability or infirmity that will likely prevent the

 

--------------------------------------------------------------------------------


 

Participant from returning to the performance of the Participant’s work duties
for six months or longer. The date of such Disability shall be the last day of
such six-month period or the day on which the Participant submits such
satisfactory medical evidence, as the case may be.

 

(h)           “Eligible Recipient” means an officer, director, employee,
consultant or advisor of the Company or of any Parent or Subsidiary.

 

(i)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

(j)            “Fair Market Value” means, as of any given date, with respect to
any awards granted hereunder, (A) the closing sale price of a share of Stock on
such date on the principal securities exchange on which the Company’s equity
securities are listed or traded, (B) the fair market value of a share of Stock
as determined in accordance with a method prescribed in the agreement evidencing
any award hereunder, or (C) the fair market value of a share of Stock as
otherwise determined by the Administrator in the good faith exercise of its
discretion.

 

(k)           “Incentive Stock Option” means any Stock Option intended to be
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

 

(l)            “Non-Qualified Stock Option” means any Stock Option that is not
an Incentive Stock Option, including any Stock Option that provides (as of the
time such Stock Option is granted) that it will not be treated as an Incentive
Stock Option.

 

(m)          “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.

 

(n)           “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority in Section 2 below, to
receive grants of Stock Options, Stock Appreciation Rights, awards of Restricted
Stock, Deferred Stock, or Performance Shares or any combination of the
foregoing.

 

(o)           “Performance Shares” means shares of Stock that are subject to
restrictions based upon the attainment of specified performance objectives
granted pursuant to Section 7 below.

 

(p)           “Registration Statement” means the registration statement on
Form S-1 filed with the Securities and Exchange Commission for the initial
underwritten public offering of the Company’s Stock.

 

(q)           “Restricted Stock” means shares of Stock subject to certain
restrictions granted pursuant to Section 7 below.

 

2

--------------------------------------------------------------------------------


 

(r)            “Stock” means the common stock, par value $0.001 per share, of
the Company.

 

(s)           “Stock Appreciation Right” means the right pursuant to an award
granted under Section 6 below to receive an amount equal to the excess, if any,
of (A) the Fair Market Value, as of the date such Stock Appreciation Right or
portion thereof is surrendered, of the shares of Stock covered by such right or
such portion thereof, over (B) the aggregate exercise price of such right or
such portion thereof.

 

(t)            “Stock Option” means an option to purchase shares of Stock
granted pursuant to Section 5 below.

 

(u)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations (other than the last corporation) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

 

Section 2. Administration.

 

The Plan shall be administered in accordance with the requirements of
Section 162(m) of the Code (but only to the extent necessary and desirable to
maintain qualification of awards under the Plan under Section 162(m) of the
Code) and, to the extent applicable, Rule 16b-3 under the Exchange Act
(“Rule 16b-3”), by the Board or, at the Board’s sole discretion, by the
Committee, which shall be appointed by the Board, and which shall serve at the
pleasure of the Board.

 

Pursuant to the terms of the Plan, the Administrator shall have the power and
authority to grant to Eligible Recipients pursuant to the terms of the Plan:
(a) Stock Options, (b) Stock Appreciation Rights, (c) awards of Restricted
Stock, Deferred Stock or Performance Shares or (d) any combination of the
foregoing. The Administrator shall have the authority:

 

(a)           to select those Eligible Recipients who shall be Participants;

 

(b)           to determine whether and to what extent Stock Options, Stock
Appreciation Rights, awards of Restricted Stock, Deferred Stock or Performance
Shares or a combination of any of the foregoing, are to be granted hereunder to
Participants;

 

(c)           to determine the number of shares of Stock to be covered by each
award granted hereunder;

 

(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each award granted hereunder (including, but not limited
to, (x) the restrictions applicable to awards of Restricted Stock or Deferred
Stock and the conditions under which restrictions applicable to such awards of
Restricted Stock or Deferred Stock shall lapse, and (y) the performance goals
and periods applicable to awards of Performance Shares);

 

3

--------------------------------------------------------------------------------


 

(e)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing Stock
Options, Stock Appreciation Rights, awards of Restricted Stock, Deferred Stock
or Performance Shares or any combination of the foregoing granted hereunder; and

 

(f)            to reduce the option price of any Stock Option to the then
current Fair Market Value if the Fair Market Value of the Stock covered by such
Stock Option has declined since the date such Stock Option was granted.

 

The Administrator shall have the authority, in its sole discretion, to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall from time to time deem advisable; to interpret the terms
and provisions of the Plan and any award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan.

 

All decisions made by the Administrator pursuant to the provisions of the Plan
shall be final, conclusive and binding on all persons, including the Company and
the Participants.

 

Section 3. Stock Subject to Plan.

 

The total number of shares of Stock reserved and available for issuance under
the Plan shall be 800,000 shares; provided, however, that commencing on the
first day of the Company’s fiscal year beginning in calendar year 2005, the
number of shares reserved and available for issuance shall be increased annually
by an amount equal to the lesser of (i) 1,000,000 shares or (ii) two percent
(2%) of the number of outstanding shares of Common Stock on the last day of the
immediately preceding fiscal year.  Such shares may consist, in whole or in
part, of authorized and unissued shares or treasury shares.  The aggregate
number of shares of Stock as to which Stock Options, Stock Appreciation Rights,
and awards of Restricted Stock, Deferred Stock and Performance Shares may be
granted to any Participant during any calendar year may not, subject to
adjustment as provided in this Section 3, exceed 800,000 shares of Stock
reserved for the purposes of the Plan.

 

To the extent that (i) a Stock Option expires or is otherwise terminated without
being exercised, or (ii) any shares of Stock subject to any award of Restricted
Stock, Deferred Stock or Performance Shares granted hereunder are forfeited,
such shares of Stock shall again be available for issuance in connection with
future awards granted under the Plan. If any shares of Stock have been pledged
as collateral for indebtedness incurred by a Participant in connection with the
exercise of a Stock Option and such shares of Stock are returned to the Company
in satisfaction of such indebtedness, such shares of Stock shall again be
available for issuance in connection with future awards granted under the Plan.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Stock, an
equitable substitution or proportionate adjustment shall be made in (i) the
aggregate number of shares of Stock reserved for issuance under the Plan and the
maximum number of shares of Stock that may be granted to any Participant in any
calendar year, (ii) the kind, number and option price of shares of Stock subject
to outstanding Stock Options and Stock Appreciation Rights granted under the
Plan, and

 

4

--------------------------------------------------------------------------------


 

(iii) the kind, number and purchase price of shares of Stock subject to
outstanding awards of Restricted Stock, Deferred Stock and Performance Shares
granted under the Plan, in each case as may be determined by the Administrator,
in its sole discretion. Such other substitutions or adjustments shall be made as
may be determined by the Administrator, in its sole discretion. An adjusted
option price shall also be used to determine the amount payable by the Company
upon the exercise of any Stock Appreciation Right related to any Stock Option.
In connection with any event described in this paragraph, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding awards
and payment in cash or other property therefor.

 

Section 4. Eligibility.

 

Eligible Recipients shall be eligible to be granted Stock Options, Stock
Appreciation Rights, awards of Restricted Stock, Deferred Stock or Performance
Shares or any combination of the foregoing hereunder. The Participants under the
Plan shall be selected from time to time by the Administrator, in its sole
discretion, from among the Eligible Recipients, and the Administrator shall
determine, in its sole discretion, the number of shares of Stock covered by each
such award.

 

Section 5. Stock Options.

 

Stock Options may be granted alone or in addition to other awards granted under
the Plan. Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve, and the provisions of Stock Option
awards need not be the same with respect to each Participant. Participants who
are granted Stock Options shall enter into a subscription and/or award agreement
with the Company, in such form as the Administrator shall determine, which
agreement shall set forth, among other things, the option price of the Stock
Option, the term of the Stock Option and provisions regarding exercisability of
the Stock Option granted thereunder.

 

The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options.

 

The Administrator shall have the authority to grant to any officer or employee
of the Company or of any Parent or Subsidiary (including directors who are also
officers of the Company) Incentive Stock Options, Non-Qualified Stock Options,
or both types of Stock Options (in each case with or without Stock Appreciation
Rights). Directors who are not also officers of the Company or of any Parent or
Subsidiary, consultants or advisors to the Company or to any Parent or
Subsidiary may only be granted Non-Qualified Stock Options (with or without
Stock Appreciation Rights). To the extent that any Stock Option does not qualify
as an Incentive Stock Option, it shall constitute a separate Non-Qualified Stock
Option. More than one Stock Option may be granted to the same Participant and be
outstanding concurrently hereunder.

 

Stock Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:

 

(a)           Option Price.    The option price per share of Stock purchasable
under a Stock Option shall be determined by the Administrator in its sole
discretion at the time of

 

5

--------------------------------------------------------------------------------


 

grant but shall not, (i) in the case of Incentive Stock Options, be less than
100% of the Fair Market Value of the Stock on such date, (ii) in the case of
Non-Qualified Stock Options intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, be less than
100% of the Fair Market Value of the Stock on such date and (iii) in any event,
be less than the par value (if any) of the Stock. If a Participant owns or is
deemed to own (by reason of the attribution rules applicable under
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary and an Incentive
Stock Option is granted to such Participant, the option price of such Incentive
Stock Option (to the extent required at the time of grant by the Code shall be
no less than 110% of the Fair Market Value of the Stock on the date such
Incentive Stock Option is granted.

 

(b)           Option Term.    The term of each Stock Option shall be fixed by
the Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than 10% of the combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary and an Incentive
Stock Option is granted to such employee, the term of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
more than five years from the date of grant.

 

(c)           Exercisability.    Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Administrator at or after the time of grant. The Administrator may provide at
the time of grant, in its sole discretion, that any Stock Option shall be
exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine, in its sole discretion, including
but not limited to in connection with any “change in control” of the Company (as
defined in the agreement evidencing such Stock Option).

 

(d)           Method of Exercise.    Subject to paragraph (c) of this Section 5,
Stock Options may be exercised in whole or in part at any time during the option
period, by giving written notice of exercise to the Company specifying the
number of shares of Stock to be purchased, accompanied by payment in full of the
purchase price in cash or its equivalent, as determined by the Administrator. As
determined by the Administrator, in its sole discretion, payment in whole or in
part may also be made (i) by means of any cashless exercise procedure approved
by the Administrator, (ii) in the form of unrestricted Stock already owned by
the Participant which, (x) in the case of unrestricted Stock acquired upon
exercise of an option, have been owned by the Participant for more than six
months on the date of surrender, and (y) has a Fair Market Value on the date of
surrender equal to the aggregate option price of the Stock as to which such
Stock Option shall be exercised and the minimum statutory withholding taxes with
respect thereto, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing. A Participant shall generally have the rights to dividends and any
other rights of a stockholder with respect to the Stock subject to the Stock
Option only after the Participant has given written notice of

 

6

--------------------------------------------------------------------------------


 

exercise, has paid in full for such shares, and, if requested, has given the
representation described in paragraph (b) of Section 10 below.

 

Notwithstanding anything to the contrary contained herein, a Stock Option may
not be exercised for a fraction of a share of Stock.

 

The Administrator may require the surrender of all or a portion of any Stock
Option granted under the Plan as a condition precedent to the grant of a new
Stock Option. Subject to the provisions of the Plan, such new Stock Option shall
be exercisable at the price, during such period and on such other terms and
conditions as are specified by the Administrator at the time the new Stock
Option is granted. Consistent with the provisions of Section 162(m), to the
extent applicable, upon their surrender, Stock Options shall be canceled and the
shares of Stock previously subject to such canceled Stock Options shall again be
available for future grants of Stock Options and other awards hereunder.

 

(e)           Non-Transferability of Options.    Except under the laws of
descent and distribution or as otherwise permitted by the Administrator, the
Participant shall not be permitted to sell, transfer, pledge or assign any
Option, and all Options shall be exercisable, during the Participant’s lifetime,
only by the Participant; provided, however, that the Participant shall be
permitted to transfer one or more Non-Qualified Stock Options to a trust,
partnership, limited liability company or corporation (or other entity approved
by the Administrator in its sole discretion) controlled by the Participant
during the Participant’s lifetime for estate planning purposes.

 

(f)            Termination of Employment or Service.    If a Participant’s
employment with or service as a director, consultant or advisor to the Company
or to any Parent or Subsidiary terminates by reason of his or her death,
Disability or for any other reason, the Stock Option may thereafter be exercised
to the extent provided in the agreement evidencing such Stock Option, or as
otherwise determined by the Administrator.

 

(g)           Annual Limit on Incentive Stock Options.    To the extent that the
aggregate Fair Market Value (determined as of the date the Incentive Stock
Option is granted) of shares of Stock with respect to which Incentive Stock
Options granted to a Participant under this Plan and all other option plans of
the Company or of any Parent or Subsidiary become exercisable for the first time
by the Participant during any calendar year exceeds $100,000 (as determined in
accordance with Section 422(d) of the Code), the portion of such Incentive Stock
Options in excess of $100,000 shall be treated as Non-Qualified Stock Options.

 

Section 6. Stock Appreciation Rights.

 

Stock Appreciation Rights may be granted either alone (“Free Standing Rights”)
or in conjunction with all or part of any Stock Option granted under the Plan
(“Related Rights”). In the case of a Non-Qualified Stock Option, Related Rights
may be granted either at or after the time of the grant of such Stock Option. In
the case of an Incentive Stock Option, Related Rights may be granted only at the
time of the grant of the Incentive Stock Option. The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Stock

 

7

--------------------------------------------------------------------------------


 

Appreciation Rights shall be made; the number of shares of Stock to be awarded,
the exercise price, and all other conditions of Stock Appreciation Rights. The
provisions of Stock Appreciation Rights need not be the same with respect to
each Participant.

 

Stock Appreciation Rights granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable:

 

(a)           Awards.    The prospective recipient of a Stock Appreciation Right
shall not have any rights with respect to such award, unless and until such
recipient has executed an agreement evidencing the award (a “Stock Appreciation
Right Agreement”) and delivered a fully executed copy thereof to the Company,
within a period of sixty days (or such other period as the Administrator may
specify) after the award date. Participants who are granted Stock Appreciation
Rights shall have no rights as stockholders of the Company with respect to the
grant or exercise of such rights.

 

(b)           Exercisability.

 

(i)            Stock Appreciation Rights that are Free Standing Rights (“Free
Standing Stock Appreciation Rights”) shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Administrator at or after grant; provided, however, that no Free Standing Stock
Appreciation Right shall be exercisable during the first six months of its term,
except that this additional limitation shall not apply in the event of a
Participant’s death or Disability prior to the expiration of such six-month
period.

 

(ii)           Stock Appreciation Rights that are Related Rights (“Related Stock
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 5 above and this Section 6 of the
Plan; provided, however, that a Related Stock Appreciation Right granted in
connection with an Incentive Stock Option shall be exercisable only if and when
the Fair Market Value of the Stock subject to the Incentive Stock Option exceeds
the option price of such Stock Option; provided, further, that no Related Stock
Appreciation Right shall be exercisable during the first six months of its term,
except that this additional limitation shall not apply in the event of a
Participant’s death or Disability prior to the expiration of such six-month
period.

 

(c)           Payment Upon Exercise.

 

(i)            Upon the exercise of a Free Standing Stock Appreciation Right,
the Participant shall be entitled to receive up to, but not more than, an amount
in cash or that number of shares of Stock (or any combination of cash and shares
of Stock) equal in value to the excess of the Fair Market Value of one share of
Stock as of the date of exercise over the price per share specified in the Free
Standing Stock Appreciation Right (which price shall be no less than 100% of the
Fair Market Value of the Stock on the date of grant) multiplied by the number of

 

8

--------------------------------------------------------------------------------


 

shares of Stock in respect of which the Free Standing Stock Appreciation Right
is being exercised, with the Administrator having the right to determine the
form of payment.

 

(ii)           A Related Right may be exercised by a Participant by surrendering
the applicable portion of the related Stock Option. Upon such exercise and
surrender, the Participant shall be entitled to receive up to, but not more
than, an amount in cash or that number of shares of Stock (or any combination of
cash and shares of Stock) equal in value to the excess of the Fair Market Value
of one share of Stock as of the date of exercise over the option price per share
specified in the related Stock Option multiplied by the number of shares of
Stock in respect of which the Related Stock Appreciation Right is being
exercised, with the Administrator having the right to determine the form of
payment. Stock Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.

 

(d)           Non-Transferability.

 

(i)            Free Standing Stock Appreciation Rights shall be transferable
only when and to the extent that a Stock Option would be transferable under
Section 5 of the Plan.

 

(ii)           Related Stock Appreciation Rights shall be transferable only when
and to the extent that the underlying Stock Option would be transferable under
Section 5 of the Plan.

 

(e)           Termination of Employment or Service.

 

(i)            In the event of the termination of employment or service of a
Participant who has been granted one or more Free Standing Stock Appreciation
Rights, such rights shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Administrator at or
after grant.

 

(ii)           In the event of the termination of employment or service of a
Participant who has been granted one or more Related Stock Appreciation Rights,
such rights shall be exercisable at such time or times and subject to such terms
and conditions as set forth in the related Stock Options.

 

(f)            Term.

 

(i)            The term of each Free Standing Stock Appreciation Right shall be
fixed by the Administrator, but no Free Standing Stock Appreciation Right shall
be exercisable more than ten years after the date such right is granted.

 

(ii)           The term of each Related Stock Appreciation Right shall be the
term of the Stock Option to which it relates, but no Related Stock Appreciation
Right shall be exercisable more than ten years after the date such right is
granted.

 

9

--------------------------------------------------------------------------------


 

Section 7. Restricted Stock, Deferred Stock and Performance Shares.

 

Awards of Restricted Stock, Deferred Stock or Performance Shares may be issued
either alone or in addition to other awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, awards of Restricted Stock, Deferred Stock or Performance Shares
shall be made; the number of shares to be awarded; the price, if any, to be paid
by the Participant for the acquisition of Restricted Stock, Deferred Stock or
Performance Shares; the Restricted Period (as defined in paragraph (b) of this
Section 7) applicable to awards of Restricted Stock or Deferred Stock; the
performance objectives applicable to awards of Deferred Stock or Performance
Shares; and all other conditions of the awards of Restricted Stock, Deferred
Stock and Performance Shares. Subject to the requirements of Section 162(m) of
the Code, as applicable, the Administrator may also condition the grant of the
award of Restricted Stock, Deferred Stock or Performance Shares upon the
exercise of Stock Options, or upon such other criteria as the Administrator may
determine, in its sole discretion. The provisions of the awards of Restricted
Stock, Deferred Stock or Performance Shares need not be the same with respect to
each Participant.

 

(a)           Awards and Certificates.    The prospective recipient of awards of
Restricted Stock, Deferred Stock or Performance Shares shall not have any rights
with respect to any such award, unless and until such recipient has executed an
agreement evidencing the award (a “Restricted Stock Award Agreement,” “Deferred
Stock Award Agreement” or “Performance Shares Award Agreement,” as appropriate)
and delivered a fully executed copy thereof to the Company, within a period of
sixty days (or such other period as the Administrator may specify) after the
award date. Except as otherwise provided below in this Section 7(b), (i) each
Participant who is granted an award of Restricted Stock or Performance Shares
shall be issued a stock certificate in respect of such shares of Restricted
Stock or Performance Shares; and (ii) such certificate shall be registered in
the name of the Participant, and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to any such award.

 

The Company may require that the stock certificates evidencing Restricted Stock
or Performance Shares granted hereunder be held in the custody of the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any award of Restricted Stock or Performance Shares, the Participant shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
such award.

 

With respect to awards of Deferred Stock, at the expiration of the Restricted
Period, stock certificates in respect of such shares of Deferred Stock shall be
delivered to the Participant, or his legal representative, in a number equal to
the number of shares of Stock covered by the Deferred Stock award.

 

(b)           Restrictions and Conditions.    The awards of Restricted Stock,
Deferred Stock and Performance Shares granted pursuant to this Section 7 shall
be subject to the following restrictions and conditions:

 

(i)            Subject to the provisions of the Plan and the Restricted Stock
Award Agreement, Deferred Stock Award Agreement or Performance Shares

 

10

--------------------------------------------------------------------------------


 

Award Agreement, as appropriate, governing any such award, during such period as
may be set by the Administrator commencing on the date of grant (the “Restricted
Period”), the Participant shall not be permitted to sell, transfer, pledge or
assign shares of Restricted Stock, Deferred Stock or Performance Shares awarded
under the Plan; provided, however, that the Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions in whole or in part based on such factors
and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain performance
related goals, the Participant’s termination of employment or service as a
director, consultant or advisor to the Company or any Parent or Subsidiary, the
Participant’s death or Disability or the occurrence of a “change in control” as
defined in the Restricted Stock Award Agreement, Deferred Stock Award Agreement
or Performance Shares Award Agreement, as appropriate, evidencing such award.

 

(ii)           Except as provided in paragraph (b)(i) of this Section 7, the
Participant shall generally have the rights of a stockholder of the Company with
respect to Restricted Stock or Performance Shares during the Restricted Period.
The Participant shall generally not have the rights of a stockholder with
respect to Stock subject to awards of Deferred Stock during the Restricted
Period; provided, however, that dividends declared during the Restricted Period
with respect to the number of shares of Stock covered by Deferred Stock shall be
paid to the Participant. Certificates for shares of unrestricted Stock shall be
delivered to the Participant promptly after, and only after, the Restricted
Period shall expire without forfeiture in respect of such awards of Restricted
Stock, Deferred Stock or Performance Shares except as the Administrator, in its
sole discretion, shall otherwise determine.

 

(iii)          The rights of Participants granted awards of Restricted Stock,
Deferred Stock or Performance Shares upon termination of employment or service
as a director, consultant or advisor to the Company or to any Parent or
Subsidiary terminates for any reason during the Restricted Period shall be set
forth in the Restricted Stock Award Agreement, Deferred Stock Award Agreement or
Performance Shares Award Agreement, as appropriate, governing such awards.

 

Section 8. Amendment and Termination.

 

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any award theretofore granted without such Participant’s
consent, or that, without the approval of the stockholders (as described below),
would:

 

(a)           except as provided in Section 3 of the Plan, increase the total
number of shares of Stock reserved for issuance under the Plan;

 

11

--------------------------------------------------------------------------------


 

(b)           change the class of officers, directors, employees, consultants
and advisors eligible to participate in the Plan; or

 

(c)           extend the maximum option period under paragraph (b) of Section 5
of the Plan.

 

Notwithstanding the foregoing, stockholder approval under this Section 8 shall
only be required at such time and under such circumstances as stockholder
approval would be required under Sections 162(m) and 422 of the Code, stock
exchange rules or other applicable law or regulation with respect to any
material amendment to an employee benefit plan of the Company.

 

The Administrator may amend the terms of any award theretofore granted,
prospectively or retroactively, but, subject to Section 3 of Plan, no such
amendment shall impair the rights of any Participant without his or her consent.

 

Section 9. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

Section 10. General Provisions.

 

(a)           Shares of Stock shall not be issued pursuant to the exercise of
any award granted hereunder unless the exercise of such award and the issuance
and delivery of such shares of Stock pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act and the requirements of any stock exchange
upon which the Stock may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b)           The Administrator may require each person acquiring shares of
Stock hereunder to represent to and agree with the Company in writing that such
person is acquiring the shares of Stock without a view to distribution thereof.
The certificates for such shares of Stock may include any legend which the
Administrator deems appropriate to reflect any restrictions on transfer.

 

All certificates for shares of Stock delivered under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed, and any applicable Federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 

(c)           Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval, if such approval is required; and such arrangements may be either
generally applicable or

 

12

--------------------------------------------------------------------------------


 

applicable only in specific cases. The adoption of the Plan shall not confer
upon any Eligible Recipient any right to continued employment or service with
the Company or any Parent or Subsidiary, as the case may be, nor shall it
interfere in any way with the right of the Company or any Parent or Subsidiary
to terminate the employment or service of any of its Eligible Recipients at any
time.

 

(d)           Each Participant shall, no later than the date as of which the
value of an award first becomes includible in the gross income of the
Participant for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, any
Federal, state, or local taxes of any kind required by law to be withheld with
respect to such award. The obligations of the Company under the Plan shall be
conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.

 

(e)           No member of the Board or the Administrator, nor any officer or
employee of the Company acting on behalf of the Board or the Administrator,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Administrator and each and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 

Section 11. Stockholder Approval; Effective Date of Plan.

 

(a)           The grant of any award hereunder shall be contingent upon
stockholder approval of the Plan being obtained within 12 months before or after
the date the Board adopts the Plan.

 

(b)           Subject to the approval of the Plan by the stockholders of the
Company within twelve (12) months before or after the date the Plan is adopted
by the Board, the Plan shall be effective as of the date and time on which the
Securities and Exchange Commission declares the Company’s Registration Statement
effective (the “Effective Date”).

 

Section 12. Term of Plan.

 

No Stock Option, Stock Appreciation Right, or awards of Restricted Stock,
Deferred Stock or Performance Shares shall be granted pursuant to the Plan on or
after the tenth anniversary of the Effective Date, but awards theretofore
granted may extend beyond that date.

 

13

--------------------------------------------------------------------------------